UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

TAKISHA REID,
                                                                            DEFENDANT CITY OF NEW
                                                             Plaintiff,     YORK’S ANSWER TO THE
                                                                            COMPLAINT
                              -against-
                                                                            20-CV-3926 (FB)(PK)
THE CITY OF NEW YORK POLICE DEPT., THE CITY
OF NEW YORK, NYPD OFFICER GREGORY                                           Jury Trial Demanded
HOWARD, JOHN AND JANE DOES 1-5,

                                                         Defendants.

----------------------------------------------------------------------- x


                 Defendant City of New York (“City”), by its attorney, James E. Johnson,

Corporation Counsel of the City of New York, for its answer to the complaint, respectfully

alleges, upon information and belief, as follows.

                 1. Denies the allegations set forth in paragraph “1” of the complaint, except

admits that plaintiff purports to proceed as stated therein.

                 2. States that paragraph “2” of the complaint contains only a legal conclusion to

which no response is required.

                 3. Denies the allegations set forth in paragraph “3” of the complaint, except

admits that plaintiff purports to base venue as stated therein.

                 4. States that paragraph “4” of the complaint contains only a demand for a jury

trial to which no response is required.

                 5. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “5” of the complaint.




                                                         1
               6. Denies the allegations set forth in paragraph “6” of the complaint, except

admits that the City of New York is a municipal corporation organized under the laws of the

State of New York.

               7. In response to the allegations set forth in paragraph “7” of the complaint,

admits only that Gregory Howard is employed by the New York City Police Department, and

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations.

               8. Denies the allegations set forth in paragraph “8” of the complaint.

               9. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “9” of the complaint.

               10. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “10” of the complaint.

               11. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “11” of the complaint.

               12. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “12” of the complaint.

               13. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “13” of the complaint.

               14. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “14” of the complaint.

               15. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “15” of the complaint.




                                                 2
               16. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “16” of the complaint.

               17. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “17” of the complaint.

               18. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “18” of the complaint.

               19. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “19” of the complaint.

               20. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “20” of the complaint.

               21. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “21” of the complaint.

               22. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “22” of the complaint.

               23. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “23” of the complaint.

               24. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “24” of the complaint.

               25. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “25” of the complaint.

               26. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “26” of the complaint.




                                                 3
                27. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “27” of the complaint.

                28. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “28” of the complaint.

                29. In response to the allegations set forth in paragraph “29” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                30. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “30” of the complaint.

                31. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “31” of the complaint.

                32. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “32” of the complaint.

                33. Denies the allegations set forth in paragraph “33” of the complaint.

                34. In response to the allegations set forth in paragraph “34” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                35. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “35” of the complaint.

                36. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “36” of the complaint.

                37. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “37” of the complaint.




                                                 4
                38. Denies knowledge or information sufficient to form a belief as to the truth of

2the allegations set forth in paragraph “38” of the complaint.

                39. In response to the allegations set forth in paragraph “39” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                40. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “40” of the complaint.

                41. Denies the allegations set forth in paragraph “41” of the complaint.

                42. Denies the allegations set forth in paragraph “42” of the complaint.

                43. Denies the allegations set forth in paragraph “43” of the complaint.

                44. Denies the allegations set forth in paragraph “44” of the complaint.

                45. In response to the allegations set forth in paragraph “45” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                46. Denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “46” of the complaint.

                47. Denies the allegations set forth in paragraph “47” of the complaint.

                48. Denies the allegations set forth in paragraph “48” of the complaint.

                49. Denies the allegations set forth in paragraph “49” of the complaint.

                50. In response to the allegations set forth in paragraph “50” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                51. Denies the allegations set forth in paragraph “51” of the complaint.




                                                 5
                52. Denies the allegations set forth in paragraph “52” of the complaint.

                53. Denies the allegations set forth in paragraph “53” of the complaint.

                54. In response to the allegations set forth in paragraph “54” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                55. Denies the allegations set forth in paragraph “55” of the complaint.

                56. Denies the allegations set forth in paragraph “56” of the complaint.

                57. Denies the allegations set forth in paragraph “57” of the complaint.

                58. In response to the allegations set forth in paragraph “58” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                59. Denies the allegations set forth in paragraph “59” of the complaint.

                60. Denies the allegations set forth in paragraph “60” of the complaint.

                61. Denies the allegations set forth in paragraph “61” of the complaint.

                62. Denies the allegations set forth in paragraph “62” of the complaint.

                63. Denies the allegations set forth in paragraph “63” of the complaint.

                64. In response to the allegations set forth in paragraph “64” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                65. Denies the allegations set forth in paragraph “65” of the complaint.

                66. Denies the allegations set forth in paragraph “66” of the complaint.




                                                 6
                67. In response to the allegations set forth in paragraph “67” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                68. States that paragraph “68” of the complaint contains only a legal conclusion to

which no response is required.

                69. Denies the allegations set forth in paragraph “69” of the complaint.

                70. Denies the allegations set forth in paragraph “70” of the complaint.

                71. In response to the allegations set forth in paragraph “71” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                72. States that paragraph “72” of the complaint contains only a legal conclusion to

which no response is required.

                73. Denies the allegations set forth in paragraph “73” of the complaint.

                74. Denies the allegations set forth in paragraph “74” of the complaint.

                75. Denies the allegations set forth in paragraph “75” of the complaint.

                76. In response to the allegations set forth in paragraph “76” of the complaint,

defendant City repeats and realleges the responses set forth in the preceding paragraphs of this

answer, as if fully set forth herein.

                77. Denies the allegations set forth in paragraph “77” of the complaint.



                               FIRST AFFIRMATIVE DEFENSE:

                78.     The complaint fails to state a claim upon which relief can be granted.




                                                 7
                             SECOND AFFIRMATIVE DEFENSE:

               79.     Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct and/or the culpable and negligent conduct of third parties and was

not the proximate result of any act of defendant City.

                              THIRD AFFIRMATIVE DEFENSE:

               80.     Defendant City has not violated any rights, privileges, or immunities under

the Constitution or laws of the United States or the State of New York or any political

subdivision thereof.

                            FOURTH AFFIRMATIVE DEFENSE:

               81.     To the extent that the complaint alleges any claims arising under New

York State law, such claims may be barred, in whole or in part, for failure to comply with New

York General Municipal Law §§ 50-(e), et seq.

                              FIFTH AFFIRMATIVE DEFENSE:

               82.     At all times relevant to the acts alleged in the complaint, defendant City,

its agents, and its officials acted reasonably and properly in the lawful exercise of their discretion

and/or judgmental functions/decisions. Therefore, defendant City is entitled to governmental

immunity from liability on plaintiff’s state law claims.

                              SIXTH AFFIRMATIVE DEFENSE:

               83.     Punitive damages cannot be recovered against the City of New York.

                            SEVENTH AFFIRMATIVE DEFENSE:

               84.     Plaintiff may have failed to mitigate her alleged damages.

                             EIGHTH AFFIRMATIVE DEFENSE:

               85.     The New York City Police Department is a non-suable entity.




                                                  8
         WHEREFORE, defendant City of New York requests judgment dismissing the

complaint in its entirety, together with the costs and disbursements of this action, and such other

and further relief as the Court may deem just and proper.


Dated:          New York, New York
                January 6, 2021


                                                     JAMES E. JOHNSON
                                                     Corporation Counsel of the
                                                       City of New York
                                                     Attorney for Defendant City
                                                     100 Church Street
                                                     New York, New York 10007
                                                     (212) 356-2409



                                             By:
                                                     Geoffrey M. Stannard
                                                     Assistant Corporation Counsel
                                                     Special Federal Litigation Division




cc:      BY ECF
         Vik Pawar, Attorney for Plaintiff




                                                9
